Howell, J.
A motion is made to dismiss this appeal on the ground, *46among others, 'that the record was filed long after the delay for bringing the appeal expired.
The appeal was made returnable on the first Monday of May, 1875, and ■on motion of the appellant in this court the return day was extended to the first Monday of June, but the transcript was not filed until the first of November following. This was too late.
It is therefore ordered that the appeal herein be dismissed at costs of appellant..